     Case 8:19-cr-00061-JVS Document 801 Filed 09/01/21 Page 1 of 1 Page ID #:17636




 1   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 2   Newport Beach, California 92660
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                              UNITED STATES DISTRICT COURT
 7
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10               Plaintiff,                       ORDER
11                      v.
12   MICHAEL JOHN AVENATTI,
13               Defendant.
14

15         Good cause having been shown, it is ordered that Defendant Michael John
16   Avenatti’s ex parte application is granted. His temporary release to home confinement is
17   extended until December 1, 2021 on the same conditions as previously ordered by the
18   Court unless revoked earlier upon notice.
19

20         So ordered.
21

22   Dated: September 1, 2021                    _______________________________
23                                               Hon. James V. Selna
24                                               U.S. District Judge
25

26

27

28
